DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
Applicant's submission filed on 3/30/2022 has been entered.
                                         Status of claims
Claims 1-21 and 33-40 as filed on 8/23/2019 are pending and under examination in the instant office action. 
Information Disclosure Statement
	IDS filed on 3/30/2022 has been considered.
Claim Rejections - 35 USC § 112
Indefinite
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the monitoring does not comprises measuring dissolved oxygen levels” in the method of claim 1 (step c) which is solely directed to monitoring glycerol concentration. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8, 10, 11, 17, 18, 21, 33, 34 and 39 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2012/0317877 (Rangaswamy et al).
	The cited document US 2012/0317877 (Rangaswamy et al) discloses a method for producing a population of microbial cells having a selected, desired and/or high cell density (see entire document including abstract), wherein the method comprises step of:
	(a) culturing yeast microorganism Pichia an a medium comprising crude glycerol and a nitrogen source in a form of corn steep liquor or CSL (see par. 0100), crude glycerol being at a first concentration level of 2%; 
(b) feeding to the medium an additional amount of crude glycerol, once the first concentration of glycerol is reduced to a first threshold level below 8 g/L (see par. 0100 and figure 10) in a concentration sufficient to achieve at least the first concentration level or up to 30g/L; wherein a nitrogen source is not added to the medium during the feeding step by fed batch addition of previously consumed glycerol;
(c) monitoring (measuring) the crude glycerol concentration through fermentation until the first concentration level of the crude glycerol is reduced to the first threshold level of 8 g/l (see figure 10); and
(d) repeating steps (b) and (c) until a desired the selected microorganism cell density is achieved (par. 0100 and figure 10).
Thus, the cited document anticipates claim 1.
As applied to claims 4-6: the yeast microorganism Pichia is capable to produce oils or fatty acids (abstract, 0042) including polyunsaturated fatty acids including 
linoleic acid, linolenic acid, and combinations thereof (table 1, par. 0117).
As applied to claim 7: the cited method further comprises step of isolating the fatty acids (examples 13-17).
As applied to claim 8: in the cited method the first concentration level of glycerol is 2% or 20 g/L in a particular example (0100) and could be modified to be 1% (0095; 0101) or 30 g/L (0100); thereby being within the claimed range 1-60 g/l. 
As applied to claim 10: in the cited method dissolved oxygen (DO) level is measured at the very end of fermentation (par. 0100, last line); and, thus, DO is not monitored during the monitored fed batch feeding with glycerol as encompassed by the claims. 
As applied to claim 11: the cited document clalry discloses intermediate concentrations of glycerol during fermentation (figure 10); and, thus, the medium sample was collected and analyzed for glycerol concentration within the broadest reasonably meaning of the claims.
As applied to claims 17 and 39: in the cited method the medium comprises one or more additional carbon sources in a form of malt extract (0100) which contains carbohydrates including glucose in addition to maltose. 
As applied to claims 18, 21, 33: in the cited method crude glycerol is derived from biodiesel industry or it is a biodiesel by product (see tile of example 7); the cited document does not describes any pre-treatment and/or sterilization of crude glycerol. Moreover, the cited document regards crude glycerol is a cheap raw material (0100); thus, no extra cost for pre-treatment and/or sterilization.
As applied to claim 34: in the cited method nitrogen source CSL is used in amount 1% or 10 g/L (par. 0100) or could be 2% or 20 g/L (par. 096) which is at least 4.2 g/L within the broadest meaning of the claims drawn to a generic nitrogen source.
Thus, the cited document US 2012/0317877 (Rangaswamy et al) anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, 21, and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0317877 (Rangaswamy et al), US 7,898,195 (Chi et al) and US 8,163,515 (Burja et al).
The cited document US 2012/0317877 (Rangaswamy et al) is relied upon as explained above for the disclosure a method for producing a population of microbial cells having a selected and/or a high cell density by a fed-batch fermentation using crude glycerol as a substrate; wherein additional glycerol is fed into the medium when its level fall to a threshold level; and wherein additional nitrogen is not added during fed-batch fermentation. The cited US 2012/0317877 clearly teaches that microbial cell density is improved by fed batch fermentation including fed batch fermentation on a crude glycerol as a cheap raw substrate material (0099-0100). 
In a particular embodiment, in the method of the cited US 2012/0317877 the threshold level for glycerol is selected to be 8 g/L (figure 10) or “below” 8 g/L (examples 6, 7, 8, 10, 12), wherein term “below” overlaps claimed ranges 0-5 g/L (claim 9). The cited document teaches and suggests to add carbon source substrate by fed batch feeding when carbon source substrate fall below 5 g/L (par. 0099, line 15). In the method of the cited US 2012/0317877 the amounts of substrates are clearly monitored and/or quantitatively determined as demonstrated by disclosure of specific quantitative values on figures. Although the cited document is silent about specific methods for determination of specific quantitative values of culture parameters including glycerol (claim 12), these methods would have been within knowledge and choice of ordinary skill practitioners.  
In a particular embodiment, the method of the cited US 2012/0317877 (Rangaswamy et al) comprises culturing yeast microorganism Pichia that is capable to achieve cell density or biomass of 30-40 g/L with oil/FA content 14-22% by biomass weight depending on culture conditions and specifics of experimental designs (examples 6-12). The cited US 2012/0317877 clearly teaches that microbial cell density is improved by fed batch fermentation including fed batch fermentation on a crude glycerol as a cheap raw substrate material (0099-0100).
The cited US 2012/0317877 (Rangaswamy et al) is silent about culturing microorganisms of the genus Thraustochytrium and/or Schizochytrium including strain ONC-T18 (ATCC PTA-6245).
However, the prior art teaches culturing microorganisms of genera Thraustochytriales including Schizochytrium and including Thraustochytrium strain ONC-T18 (ATCC PTA-6245).
For example: US 7,898,195 (Chi et al), teaches a method of culturing microorganisms of genera Thraustochytriales including Schizochytrium in a medium with crude glycerol by a fed-batch mode (see entire document including abstract, col. 8, lines 49 and 55; example 2, tables 3 and 4); wherein the method provides for and achieves a high cell density of about 150 g/L (col. 9, line 21) and for biomass contents of about 50% of fatty acids and/or up to 55-65% (col. 9, line 22 -29) and about 25% of DHA  (col. 9, line 32). Thus, the microorganisms of genera Thraustochytriales including Schizochytrium are capable and provide for cell density and PUFA contents in amounts recited in the in claims 13-16.  
For example: US 8,163,515 (Burja et al) teaches that the strain ONC-T18 (ATCC PTA-6245) of genera Thraustochytriales has been known and used for producing fatty acids on media with glycerol by a fed-batch fermentation. See US 8,163,515 (Burja et al) col. 6, lines 22-30; example 10, col. 60, line 65. Glycerol is a crude glycerol or “glycerol by products” (col. 60, line 48). The cited US 8,163,515 (Burja et al) teaches that the strain ONC-T18 (ATCC PTA-6245) of genera Thraustochytriales accumulates up to 80% of total lipids or fatty acids in its biomass (col. 61, line 5) as encompassed by pending claims including claim 38. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to practice method of US 2012/0317877 (Rangaswamy et al) for producing microbial population of high densities with microorganisms Thraustochytriales and/or Schizochytrium including Thraustochytrium strain ONC-T18 (ATCC PTA-6245) with a reasonable expectation of success in producing microbial population with selected and/or high cell density and oil/FA/PUFA content in biomass because US 2012/0317877 teaches that microbial cell density is improved by fed batch fermentation including fed batch fermentation on crude glycerol as a cheap raw substrate material and because microorganisms Thraustochytriales and/or Schizochytrium including Thraustochytrium strain ONC-T18 (ATCC PTA-6245) are capable to provide for high cell density and PUFA content when grown on crude glycerol including fed batch culture conditions. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
With regard to claim 35: Although the cited references do not appear to disclose cell density of 160-250 g/L (claim 35), the cited US 2012/0317877 clearly teaches that microbial cell density is improved by fed batch fermentation including fed batch fermentation on glycerol. The cited US 7,898,195 (Chi et al) that culturing of microorganisms of genera Thraustochytriales including Schizochytrium in a medium with crude glycerol by a fed-batch mode provides for high cell density (see entire document including abstract, col. 8, lines 49 and 55; example 2, tables 3 and 4) and can achieve a high cell density of about 150 g/L (col. 9, line 21). The cited US 8,163,515 (Burja et al) teaches the use of the same Thraustochytrium strain ONC-T18 as claimed and as disclosed in the instant specification. Thus, the same desired level cell density is reasonably expected to be achieved upon routine optimization as suggested by US 8,163,515 (Burja et al) in the example 3 (col. 53-55) and others. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to optimize production of biomass using specific cultures and specific strains depending on a variety of process variables as suggested by US 8,163,515 (Burja et al). Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary. The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
With regard to claims 36 and 37:  the cited prior art references teach and suggest ammonium sulfate as a suitable nitrogen source for microbial fermentation. See the cited US 2012/0317877 (Rangaswamy et al) at par. 0096. It is well known to use ammonium sulfate in the medium for culturing microorganisms of genera Thraustochytriales including the claimed strain ONC-T18 (ATCC PTA-6245) as adequately evidenced by US 8,163,515 (Burja et al), for example: see col. 15, line 28. Furthermore, with regard to the initial amount of nitrogen source for optimal conditions for growth of Thraustochytriales strain ONC-T18 (ATCC PTA-6245) the cited US 8,163,515 (Burja et al) demonstrates incorporation of about 20-40g/L of nitrogen source nutrients; for example: see figure 3, and col.1, lines 55-59. The suggested nitrogen source amounts fall within the claimed range (claim 37).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use ammonium sulfate as nitrogen source in the method for culturing various microorganisms including Thraustochytriales including strain ONC-T18 (ATCC PTA-6245) because prior art teaches and/or suggests to incorporate ammonium sulfate in the culture medium for microorganisms of genera Thraustochytriales including strain ONC-T18 (ATCC PTA-6245) and because prior art teaches and/or suggests optimization of growth with 20-40 g/L nitrogen source for culturing microorganisms of genera Thraustochytriales including strain ONC-T18 (ATCC PTA-6245) as adequately taught/suggested and evidenced by the cited US 8,163,515 (Burja et al).
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
As applied to the method of claims 39 and 40: in a particular embodiment the cited US 7,898,195 (Chi et al) teaches the use of glycerol as a sole or a primary carbon source because one of the goals of the cited application is that use of glycerol would reduce excess quantity of this waste substance (col. 5, lines 25-26). However, US 7,898,195 (Chi et al) clearly recognizes that glucose is another carbon source and that the same/similar method of controlling glucose concentration in feed-batch fermentation leads to high biomass and fatty acids for representatives of genera Thraustochytriales (col. 3, lines 15-25). Moreover, the cited US 8,163,515 (Burja et al) clearly that both glucose and glycerol are both viable carbon sources alternatives (example 9). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use both glucose and glycerol alone or in combination at any given ratio for culturing microorganisms of genera Thraustochytriales including strain ONC-T18 (ATCC PTA-6245) because prior art teaches that both  glucose and glycerol are suitable carbon sources in the culture medium for microorganisms of genera Thraustochytriales including strain ONC-T18 (ATCC PTA-6245) and because prior art teaches and/or suggests optimization of culturing Thraustochytriales including strain ONC-T18 (ATCC PTA-6245) by controlled fed-batch feeding with either glucose or glycerol as intended for biomass increase and fatty acids accumulation as adequately taught and suggested by the cited US 7,898,195 (Chi et al) and US 8,163,515 (Burja et al). One of skill in the art is free to modify ratio of glucose to glycerol as to utilize waste materials (glycerol) and to decrease cost of production on purified chemicals (glucose) as suggested by US 7,898,195 (Chi et al).
 Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary. 
The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Claims 1-21 and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0317877 (Rangaswamy et al), US 7,898,195 (Chi et al)) and US 8,163,515 (Burja et al) as applied to claims 1-18, 21 and 33-40 above, and further in view of  Pyle et al (J Agric Food Chem, 2008, 56, pages 3933-3939).
The cited US 2012/0317877 (Rangaswamy et al), US 7,898,195 (Chi et al) and US 8,163,515 (Burja et al) clearly teach the use of glycerol as carbon source substrate for growing microorganisms. The cited US 2012/0317877 (Rangaswamy et al) clearly teaches that glycerol is a cheap raw substrate material. But the cited references do not recognize or describes that glycerol comprises contaminates recited in claims 19 and 20. 
Thus, with respect to claims 19 and 20, the reference by Pyle is cited for the evidence that “crude glycerol” comprises materials recited in these claims 19 and 20 including methanol, non-glycerin organic matter or soaps and ash element or calcium, potassium, etc. (table 3-4). The reference by Pyle clearly acknowledges that crude glycerol is suitable substrate for microbial and/or algal fermentation (abstract). 
The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
May 4, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653